Citation Nr: 9920634	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-20 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for acquired shin splints, 
thalassemia, and an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of adverse rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.

In November 1992, the RO granted service connection for 
migraine headaches with neck pain and left-sided numbness and 
assigned a 10 percent disability evaluation, granted service 
connection for status-post hysterectomy, pelvic adhesive 
disease and assigned a 30 percent disability evaluation and 
denied service connection for left ankle sprain and 
tonsillitis.  In August 1993, the veteran filed a notice of 
disagreement (NOD) regarding the 10 percent disability 
evaluation assigned for the service-connected migraine 
headaches.  At that time, the veteran requested a hearing at 
the local RO.  Also in August 1993, the veteran filed her 
original claim for service connection for shin splints, 
thalassemia, and an eye disorder.

The RO issued a Statement of the Case (SOC) regarding the 
issue of entitlement to an increased evaluation for service-
connected migraine headaches in September 1993.  The veteran 
was afforded an RO hearing in December 1993.  At the end of 
the hearing, the veteran's representative requested that the 
hearing transcript be considered as the substantive appeal in 
lieu of a VA form 9.  The Hearing Officer agreed.  In his 
June 1994 decision, the Hearing Officer granted an increased 
evaluation for service-connected migraine headaches to 50 
percent disabling.  This represents the maximum provided 
under the schedular criteria.  Also in June 1994, the RO 
denied entitlement to extra schedular consideration based 
upon the provisions of 38 C.F.R. § 3.321(b)(1).  The veteran 
did not file an appeal from this determination.  The RO also 
addressed the issues of entitlement to service connection for 
shin splints, thalassemia, and an eye disorder and deferred 
its decision pending VA examination.

After VA examinations in June 1994, the RO denied entitlement 
to service connection for shin splints, thalassemia, and an 
eye disorder in October 1994.  

In October 1994, the veteran submitted copies her of divorce 
documents.  In a separate statement to the RO, the veteran 
requested service connection for ulcer disease/acute 
gastritis and tonsillitis.  She also requested an increased 
rating for her service-connected right ovary disability.  In 
February 1995, the RO notified the veteran that an 
overpayment had been created due to the change in the number 
of household members.  The veteran requested a waiver of 
overpayment in March 1995.

Also in March 1995, the veteran requested to reopen her 
claims for ulcer disease/acute gastritis, anemia, left ankle 
sprain, and tonsillitis.  She also noted that she suffered 
from additional severe symptoms regarding her migraine 
headaches.

In July 1995, the veteran filed a timely NOD regarding the 
October 1994 denials of entitlement to service connection for 
shin splints, thalassemia, and an eye disorder.  

In November 1996, the Committee on Waivers and Compromises 
(Committee) denied entitlement to the waiver of overpayment.  
The veteran did not appeal the decision.

In December 1996, the RO issued a Statement of the Case (SOC) 
regarding the issues of entitlement to service connection for 
shin splints, thalassemia, and an eye disorder.  In a 
separate December 1996 rating action, the RO granted service 
connection for gastritis and assigned a 10 percent disability 
evaluation and granted service connection for the removal of 
the uterus and both ovaries assigning a temporary total 
disability evaluation and thereafter a 50 percent disability 
evaluation.

In February 1997, the veteran filed a claim for an earlier 
effective date for the award of service connection for 
gastritis.  She noted that she had not received an answer to 
her December 1993 NOD regarding the RO denials of service 
connection for an ankle disability and tonsillitis.
Also in February 1997, the veteran filed a VA form 9 
regarding the issues of entitlement to service connection for 
shin splints, thalassemia, and an eye disorder.  The veteran 
stated that she desired a hearing before a member of the RO.

In April 1997, the RO notified the veteran that her NOD 
received in March 1995, not December 1993, regarding the 
denial of service connection of her ankle disability and 
tonsillitis was not timely filed.  The RO noted that the 
decision denying entitlement to service connection for the 
ankle disability and tonsillitis in November 1992 was final 
and that new and material evidence must be presented for the 
issues to be reopened.  The RO also informed the veteran that 
no earlier effective date was warranted for the grant of 
service connection for gastritis.

In May 1997, the veteran presented testimony before the RO 
regarding the issues of entitlement to service connection for 
shin splints, thalassemia, and an eye disorder and 
entitlement to an earlier effective date for the grant of 
service connection for gastritis.  During the hearing, she 
stated that she wished to drop the issue of entitlement to an 
earlier effective date for the grant of service connection 
for gastritis.

In his June 1997 decision, the Hearing Officer denied 
entitlement to service connection for shin splints, 
thalassemia, and an eye disorder.  In July 1997, the veteran 
filed a second VA form 9 regarding the issues of entitlement 
to service connection for shin splints, thalassemia, and an 
eye disorder.  The veteran requested a hearing before a 
traveling member of the Board at the local RO.  Thereafter, 
the case was forwarded to the Board for consideration of the 
issues of entitlement to service connection of shin splints, 
thalassemia, and an eye disorder.


REMAND

The Board notes that as stated above, that in July 1997, the 
veteran requested a hearing before a member of the Board to 
be held at the local RO.  Review of the record indicates that 
the veteran has not been scheduled for a Travel Board hearing 
in furtherance of her claims for entitlement to service 
connection shin splints, thalassemia, and an eye disorder.

Accordingly, the Board concludes that further development, as 
specified below, is necessary. The case is therefore REMANDED 
for the following actions:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the local RO office.  

The record should be returned to the Board for further 
appellate consideration, if in order.  No action by the 
veteran or her representative is required until further 
notice is received.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


